[Cite as Cleveland v. Embassy Realty Invests., Inc., 2018-Ohio-4335.]


                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                          No. 105091



                                        CITY OF CLEVELAND

                                                            PLAINTIFF-APPELLEE

                                                      vs.

                               EMBASSY REALTY INVESTMENTS,
                                        INC., ET AL.

                                                            DEFENDANTS-APPELLANTS




                                               JUDGMENT:
                                                DISMISSED



                                          Civil Appeal from the
                                       Cleveland Municipal Court
                                       Case No. 2014 CVH 010418

        BEFORE: Kilbane, P.J., McCormack, J., and Stewart, J.

        RELEASED AND JOURNALIZED:                       October 25, 2018
ATTORNEY FOR APPELLANTS

Richard H. Drucker
820 West Superior Avenue - Suite 800
Cleveland, Ohio 44113



ATTORNEYS FOR APPELLEE

Barbara Langhenry
City of Cleveland Law Director
601 Lakeside Avenue, Room 106
Cleveland, Ohio 44114

David M. Douglass
Thomas A. Marino
Douglass & Associates Co., L.P.A.
4725 Grayton Road
Cleveland, Ohio 44135

Lawrence J. Roach
55 Public Square - Suite 1717
Cleveland, Ohio 44113-1901



ON RECONSIDERATION1

MARY EILEEN KILBANE, P.J.:

        {¶1}     Upon review, this court reconsiders its decision in this case. The opinion as

announced by this court on June 28, 2018, Cleveland v. Embassy Realty Invests., Inc., 8th Dist.

Cuyahoga No. 105091, 2018-Ohio-2513, is hereby vacated and substituted with this opinion.




1
  The original decision in this appeal, Cleveland v. Embassy Realty Invests., Inc., 8th Dist. Cuyahoga No. 105091,
2018-Ohio-2513, released June 28, 2018, is hereby vacated. This opinion, issued upon the city’s motion for
reconsideration under App.R. 26(A), is the court’s journalized decision in this appeal. See App.R. 22(C); see also
S.Ct.Prac.R. 7.01.
       {¶2} Defendant-appellant, John E. Barnes, Jr. (“Barnes”), appeals from the Cleveland

Municipal Court’s decision granting summary judgment in favor of plaintiff-appellee, the city of

Cleveland (“the city”). For the reasons set forth below, we dismiss the appeal as moot.

       {¶3}    In October 2005, Barnes registered the trade name Embassy Realty Investments

(“Embassy”), and then he purchased a vacant commercial building located at 3902 Lee Road in

Cleveland, Ohio (“the property”). Barnes purchased the property from the Southeast Cleveland

Church of Christ (“Southeast”) for $15,000. Seven years before Barnes purchased the property

from Southeast, the city’s director of building and housing determined the property was a public

nuisance and issued notices of condemnation and demolition to Southeast. The city sent these

same notices to Barnes at his tax mailing address after he personally acquired the property.

       {¶4}    Less than six months after Barnes purchased the property from Southeast, he

entered into a 12-year lease agreement with Clear Channel Outdoor, Inc. (“Clear Channel”),

which allowed Clear Channel to maintain a billboard on the property. The lease provided for an

initial one-time advance payment of $45,000 upon execution of the lease agreement and annual

rent of $1,250, paid in monthly installments of $104.17.

       {¶5}    In January 2007, the city issued notice to Barnes of various building code

violations existing on the property and for conducting work without the necessary permits. The

city subsequently issued a notice of condemnation to Barnes and posted the notice at the

property.

       {¶6}    In December 2008, Barnes incorporated Embassy and transferred the property to

Embassy by quitclaim deed. The deed recorded with the Cuyahoga County Auditor reflects that

Embassy paid no consideration for the property. Barnes claims, however, that Embassy issued a

cognovit note to him in the amount of $150,000 as consideration. The cognovit note identifies
Barnes as president, secretary, and treasurer of Embassy; it further lists Barnes and his father,

John Barnes, Sr., as the only two members of Embassy’s board of directors.                  Barnes

acknowledges he is Embassy’s sole shareholder. After transferring his interest in the property to

Embassy, Barnes remained lessor to Clear Channel and continued to personally receive monthly

lease payments from Clear Channel.

       {¶7}    In August 2009, the city’s contractor began demolition of the building on the

property. Demolition was temporarily halted when the common pleas court issued a temporary

restraining order to Barnes in a separate matter. A few days after issuing the restraining order,

the common pleas court granted the city’s request to dissolve the restraining order, and the city’s

contractor completed demolition.

       {¶8}    In July 2011, Barnes and Embassy filed a complaint against the city in federal

district court, alleging various constitutional violations related to demolition of the property.

Embassy Realty Invests., Inc. v. Cleveland, 976 F.Supp.2d 931 (N.D.Ohio 2013). The district

court granted summary judgment in favor of the city on Barnes and Embassy’s claims, but

declined to exercise jurisdiction over the city’s counterclaim for demolition costs. Id. at 945.

       {¶9}    In July 2014, the city filed its initial complaint in the present matter, seeking its

costs for demolition of the property from both Embassy and Barnes. In December 2015, the

municipal court granted the city’s motion for partial summary judgment as to Embassy, entering

judgment against it in the amount of $14,036, plus collection costs and $3,509 in attorney fees,

with statutory interest from the date of demolition.

       {¶10} In April 2016, the trial court granted the city’s request to amend its complaint

against Barnes. In the amended complaint, the city alleges that Barnes had complete control

over Embassy and used its corporate form to “commit fraudulent and/or unlawful acts against
[the city].” The city’s amended complaint sought to pierce the corporate veil of Embassy to

hold Barnes liable for the city’s judgment against Embassy for the cost of demolition. Barnes

subsequently moved to dismiss the city’s amended complaint. In May 2016, the trial court

denied Barnes’s motion to dismiss.

       {¶11} Later in May 2016, the city filed partial summary judgment as to Barnes. In

September 2016, the municipal court granted the city’s motion for summary judgment, and

entered judgment against Barnes identical to the judgment that it previously rendered against

Embassy.

       {¶12} It is from this order that Barnes appeals, raising five assignments of error for

review (see appendix to this opinion). However, we must now address the city’s allegation that

this appeal was rendered moot by the satisfaction of judgment.

       {¶13} In May 2018, several months after the oral argument in this matter, the city filed a

one-page notice alleging that the judgment had been satisfied. The notice contained no evidence

in support (e.g., a journal entry) and was not joined by Barnes. The city did not move to dismiss

the appeal, nor did it present any evidentiary support that would satisfy the adversarial process.

E.g., Blisswood Village Home Owners Assn. v. Euclid Community Reinvestment, L.L.C., 8th

Dist. Cuyahoga No. 105854, 2018-Ohio-1091, ¶ 11 (appellee filed a motion to dismiss on

grounds that satisfaction of judgment rendered the appeal moot); O’Neill v. O’Neill, 8th Dist.

Cuyahoga No. 67537, 1995 Ohio App. LEXIS 3976, at 12 (Sept. 14, 1995) (holding that an

appeal is not moot if the satisfaction of the judgment is deemed to be involuntary). With

nothing in the record beyond the city’s general averments, Barnes’s appeal proceeded to

judgment.
       {¶14} In July 2018, the city filed a timely motion for reconsideration and included a

time-stamped copy of the release of judgment lien against Embassy filed May 7, 2018, and a

time-stamped copy of the notice of satisfaction of judgment that was filed in the municipal

housing court the same day. The issue is now properly before the court for resolution.

       {¶15} The record reflects that Barnes did not seek a stay of execution of the judgment and

did not file a bond as provided under Civ.R. 62. The city argues that as a result of the

satisfaction of judgment in this case, this appeal is rendered moot.

       {¶16} Barnes, on the other hand, argues the judgment has only been partially satisfied and

that, even if the judgment has been satisfied, the appeal is not moot because satisfaction was not

voluntarily.

       {¶17} In support of his argument that the judgment has not been satisfied, Barnes points

to the docket of the judgment lien Embassy filed against him personally, which he attached to his

brief in opposition to Embassy’s motion for reconsideration.            See Cuyahoga C.P. No.

JL-16-784489. He notes that the docket indicates that the judgment lien recorded against him

remains active and has not yet been released. The city, however, has presented the release of the

judgment lien recorded against Embassy in the Court of Common Pleas (see Cuyahoga C.P. No.

JL-16-765559) and the notice of satisfaction of the judgment filed in Cleveland Municipal

Housing Court.

       {¶18} Barnes’s argument that the judgment has not been satisfied is unpersuasive. The

municipal court found that Barnes was personally liable for the city’s judgment against Embassy

under a theory of piercing-the-corporate-veil liability. It is undisputed that the judgment against

Embassy has been satisfied. The city can have only one satisfaction of its claim for demolition

costs. Tanner v. Espey, 128 Ohio St. 82, 85, 190 N.E. 229 (1934) (“It is a fundamental rule of
law that but one satisfaction can be exacted for the same demand.”) Accordingly, it is clear that

the judgment in the matter, for which Embassy and Barnes were jointly and severally liable, has

been satisfied. The fact that the judgment lien recorded by Embassy against Barnes has not been

released is immaterial.

       {¶19} This court has explained that “‘[i]t is a well-established principle of law that a

satisfaction of judgment renders an appeal from that judgment moot.”’ Francis David Corp. v.

MAC Auto Mart, Inc., 8th Dist. Cuyahoga No. 93951, 2010-Ohio-1215, ¶ 10, quoting Blodgett v.

Blodgett, 49 Ohio St.3d 243, 245, 551 N.E.2d 1249 (1990). In Blodgett, the Ohio Supreme

Court explained:

       Where the court rendering judgment has jurisdiction of the subject-matter of the
       action and of the parties, and fraud has not intervened, and the judgment is
       voluntarily paid and satisfied, such payment puts an end to the controversy, and
       takes away from the defendant the right to appeal or prosecute error or even to
       move for vacation of judgment.

Id. at 245, quoting Rauch v. Noble (In re Appropriation), 169 Ohio St. 314, 316, 159 N.E.2d 451

(1959), quoting Lynch v. Bd. of Edn., 116 Ohio St. 361, 156 N.E. 188 (1927), paragraph three of

the syllabus.

       {¶20} If an appellant fails to obtain a stay of the judgment, the nonappealing party has the

right to attempt to obtain satisfaction of the judgment even though the appeal is pending. Wiest

v. Wiegele, 170 Ohio App.3d 700, 2006-Ohio-5348, 868 N.E.2d 1040, ¶ 12 (1st Dist.). If “‘the

non-appealing party is successful in obtaining satisfaction of the judgment, the appeal must be

dismissed because the issues raised in the appeal have become moot.’” Id., quoting Hagood v.

Gail, 105 Ohio App.3d 780, 785, 664 N.E.2d 1373 (11th Dist.1995).

       {¶21} Here, Barnes did not move for a stay of execution of the judgment in this case, and

the city obtained satisfaction of judgment through garnishment during the pendency of this
appeal. As discussed above, the city attached to its motion for reconsideration time-stamped

copies of the release of judgment lien against Embassy and the notice of satisfaction of judgment

that was filed with the municipal court.

       {¶22} In order to have avoided execution on the judgment, Barnes should have followed

the procedures for obtaining a stay of execution and for obtaining a supersedeas bond or its

equivalent. Francis David Corp., 8th Dist. Cuyahoga No. 93951, 2010-Ohio-1215, at  11,

citing Brickman v. Frank G. Brickman Trust, 8th Dist. Cuyahoga No. 81778, 2004-Ohio-2006, ¶

8. “Voluntary satisfaction of judgment waives the right to appeal[.]” Brickman at ¶ 8.

       {¶23} We disagree with Barnes’s argument that satisfaction of the judgment in this matter

was involuntary because of the garnishment. This court has held that “a pending garnishment

does not render payment involuntary because defendants were entitled to a stay of the municipal

court’s judgment as a matter of law, upon giving an adequate bond.” Francis David Corp. at fn.

4, citing Hagood, 105 Ohio App.3d at 788, 664 N.E.2d 1373.

       {¶24} Accordingly, we find that the instant appeal is moot.

       {¶25} Appeal is dismissed.

       It is ordered that appellee recover of appellant the costs herein taxed.



       It is ordered that a special mandate issue out of this court directing the municipal court to

carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.
MARY EILEEN KILBANE, PRESIDING JUDGE

MELODY J. STEWART, J., and
TIM McCORMACK, J., CONCUR

                                          APPENDIX

                                   Assignment of Error One

     The trial court erred when it denied [Barnes’s] motion to dismiss on the ground
     that [the city] failed to commence its causes of action within the [four-year statute
     of limitations] as mandated by [R.C.] 1336.09.

                                   Assignment of Error Two

     The trial court erred when it denied [Barnes’s] motion to dismiss on the ground
     that sections 3103.09(k) and 367.08(b) of the [Cleveland Codified Ordinances]
     only authorized [the city] to collect demolition costs from the named property
     owner on the date of the demolition of August 7, 2009[,] and thus, [the city]
     cannot collect demolition costs from [Barnes] and this matter should have been
     dismissed against him.

                                  Assignment of Error Three

     The trial court erred when it denied [Barnes’s] motion to dismiss on the ground
     that [the city] failed to join a necessary party to the action herein, [Southeast],
     which is jointly and severally liable for demolition costs pursuant to sections
     3103.09(k) and 367.08(b) of the [Cleveland Codified Ordinances] only authorized
     [the city] in that it was an owner in the chain of title of the subject realty after the
     service of the notice of condemnation, and thus, this case should be dismissed.

                                   Assignment of Error Four

     The trial court erred when it granted summary judgment against [Barnes] on the
     ground that [Barnes] committed fraud by transferring his interest in the subject
     premises to [Embassy] pursuant to the doctrine established in Belvedere
     Condominium Owners’ Assn. v. R.E. Roark Cos., 67 Ohio St.3d 274,
     [1993-Ohio-119, 617 N.E.2d 1075 (“Belvedere”)], but failed to commence its
     causes of action within the [four-year statute of limitations] as mandated by [R.C.]
     1336.09.

                                   Assignment of Error Five
The trial court erred when it granted the motion for summary judgment against
[Barnes] on the grounds that genuine issues of material fact prevail as to whether
[Barnes] committed fraud by transferring his interest in the subject premises to
[Embassy] pursuant to the doctrine established in [Belvedere].